Citation Nr: 1419409	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of head trauma, to include subarachnoid hemorrhage with headaches.

2.  Entitlement to service connection for residuals of facial injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1976 to October 1979, and on active duty in the Army Reserve from February 1991 to July 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Board denied entitlement to service connection for residuals of a nose fracture, to include rhinitis, and remanded the claims on appeal for further development and VA examination.  In a March 2012 rating decision, the RO granted service connection for bilateral glaucoma associated with the in-service facial injury.  In a March 2012 supplemental statement of the case, the RO continued the prior denials of the issues on appeal.  The claims file has been returned to the Board for further appellate proceedings.  

In December 2008, the Veteran withdrew his prior request for a Board hearing.  

All documents in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

In September 2010, the Board referred the claim of entitlement to service connection for hypertension to the agency of original jurisdiction (AOJ) for appropriate action.  This issue has been raised by the record but has not been adjudicated by the AOJ.  See e.g., November 2007 attachment to VA Form 21-4142.  The Board does not have jurisdiction over it, and it is referred again to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  At no point during the appeal has the Veteran had a current disability that is a residual of in-service head trauma.  

2.  At no point during the appeal has the Veteran had a current disability (other than glaucoma) that is a residual of in-service facial injury.


CONCLUSIONS OF LAW

1.  Residuals of head trauma were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Residuals of facial injury (other than glaucoma) were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Board Remand

In September 2010, the Board remanded the claims and directed the AOJ to make all attempts to verify the Veteran's duty status in 1993 and to obtain any additional service treatment records and the Veteran's entire service personnel record.  The Board also directed the AOJ to afford the Veteran with a VA medical examination to determine the nature and etiology of the Veteran's head injury and facial injury residuals.  The Board directed the VA examiner to fully describe all reported symptoms and observed pathology attributed to the residuals of head injury and facial injury.  The AOJ obtained the Veteran's complete service personnel records, and the Veteran was afforded a VA medical examination in October 2010.  The examiner examined the Veteran, indicated that the Veteran reported symptoms of headaches, opined that the Veteran had no residuals of a head injury and facial injury, and provided a complete rationale to support his opinion.  The Veteran's claim was readjudicated in the March 2012 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters in February 2007, July 2007, and October 2007, in which the Veteran was notified of how to substantiate his claims, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  
Further, during the appeal period the Veteran was afforded VA medical examinations in October 2010, February 2009, and November 2007, and a VA medical opinion was provided in April 2009.  The examiners conducted thorough examinations and provided sufficient information to allow the Board to make an informed decision as to each claim.  The Board finds that the examinations are adequate for purposes of determining entitlement to service connection.

This case turns on the issue of whether the Veteran has a present disability, as discussed below.  The Board acknowledges that the Veteran contends that VA has failed to obtain records from those listed in his November 2007 VA Form 21-4142, which shows that the Veteran received treatment at VA in 2007.  See November 2009 Veteran statement.  In this form, the Veteran specified dates of treatment and indicated that such treatment was for eye or skin disabilities.  In another November 2007 VA Form 21-4142, the Veteran noted that one VA physician, Dr. Q., treats him for headaches, and it is indicated that the Veteran saw him in or beginning in January 2007.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c).  The Board notes that the VA Problem List of record, obtained in July 2007, shows that the Veteran is diagnosed with hypertension and glaucoma.  There is no indication in the record or in the Problem List that a diagnosis of a headache disability was rendered by Dr. Q.  Further, the Veteran was afforded a VA examination in October 2010 that specifically addressed the Veteran's headaches, but no headache disability was found.  For these reasons, though these records may show treatment of headache symptoms, the Board concludes that the indicated records would not provide any new information as to the existence of a present and diagnosed disability.  Thus, the Board finds that the indicated unassociated VA treatment records would not have an impact on the adjudication of these claims, and there is no prejudice to the Veteran for the failure to associate all VA treatment records from 2007 with the claims file, and such error as to the duty to assist is harmless error.  

The Board also notes that Army hospital records from 1993 from Fort Leonard Wood have not been associated with the record.  Also, the Veteran states that he submitted to VA the names of people who were with him during the time of maneuvers and while he was "ailing."  Id.  However, such names have not been received and associated with the record.  Because these hospital records and names would not provide any new information that could establish the existence of a present disability, the Board finds that any error as to the duty to assist is not prejudicial to the Veteran and is harmless error.  

The Board also acknowledges that the Veteran is receiving Social Security Administration (SSA) disability benefits for his glaucoma, hypertension, "and so forth."  See October 2010 VA examination.  However, the Veteran has not offered any new evidence since the October 2010 VA examination to show any new residuals or symptoms that have not already been considered by the medical professionals in this case.  The Board also notes that the Veteran indicated on VA examination in November 2007 that he planned to apply for SSA disability because of his eye problems.  The Board concludes that these records would not provide any new information that could establish the existence of a present disability (other than glaucoma) that could be a residual of an in-service head trauma or facial injury.  Therefore, remand for Social Security Disability records is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 

The Board notes that in an October 2010 letter, the Veteran was asked to submit additional information to substantiate the claims on appeal.  However, the Veteran did not respond.  Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To be considered for service connection, a claimant must first have a disability. Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  So long as the Veteran had a diagnosed disability during the pendency of the claim, the service connection criteria requiring a present disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran contends that medical records from the 1980s should be mentioned in the determination.  See February 2008 notice of disagreement.  The Board notes that the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran contends that he has residuals related to injuries in service.  Initially, the Veteran reported that he has residuals of a broken nose from when he stepped into a hole at [military] camp.  See February 2007 claim.  Then, in his April 2007 statement, the Veteran stated that he sustained a broken nose and eye injury after a fight in 1991.  The Veteran also contends that he should be service-connected for a subarachnoid hemorrhage with headaches, nausea, and feeling faint, and he contends that this condition is a direct result of being kicked in the head.  See February 2008 notice of disagreement.  The Veteran also stated that in March 1993, he began experiencing painful and traumatic problems with his vision, severe headaches and intense high blood pressure.  The Veteran reported that three days after falling into a hole, he went to Barnes hospital.  See November 2007 Veteran statement.  Then, the Veteran stated that in March 1993 he was serving on weekend Reserve duty and was participating in night maneuvers and war games.  See April 2007 Veteran statement.  The Veteran reported that he fell into a ditch and hit his head.  He states that he was sent to the army hospital in Fort Leonard Wood and treated and released with headaches and a knee injury.  He states that he was continued on medication from the army doctor until March 31, 1993, when he went to the emergency room due to head pains, nausea, weakness in the knees, and feeling faint.  Id.  Later, the Veteran reported that when he fell in the hole, his helmet hit his forehead and nose, causing his nose to bleed.  See September 2008 Form 9 Appeal.  The Veteran states that he was relieved of activities for the remainder of the weekend.  The Veteran states that he had severe headache and nasal drip thereafter and was treated at Barnes Hospital.  The Veteran stated that he stayed at Barnes Hospital for "several weeks."  The Veteran reports that he continues to suffer with headaches and nasal drip due to the injury.  Id.  In sum, the Veteran contends that he has current disability that is related to a 1991 head trauma and facial injury and to a 1993 head trauma and facial injury with subsequent subarachnoid hemorrhage.  

The service personnel records (SPRs) show that the Veteran was discharged honorably from the Army Reserve in August 1994.  The SPRs detail the Veteran's dates of inactive duty for training, periods of active duty, and Reserve assignments.  However, there is no indication in the SPRs that the Veteran was on active duty for training or inactive duty for training during the weekend at the end of March 1993.  The SPRs do show that in September 1993, the Veteran was excused from drills due to his medical excuse.  

The service treatment records show that in a July 1983 report of medical history, the Veteran indicated that he has had or has at that time frequent or severe headaches and dizziness or fainting spells.  The Veteran reported that he has headaches twice a month with dizziness.  In a February 1991 report of medical history, the Veteran indicated that he has had or has at that time frequent or severe headaches.  It is noted that the Veteran's headaches may be secondary to watching the computer screen.  Though the record is dated in February 1991, the Veteran is also noted as status post head contusion/ fractured nose/ diplopia in March 1991 - "resolved."  The service treatment records also show that the Veteran received treatment for his March 1991 injuries to the head and nose.  A June 1991 medical examination showed that the Veteran is status post fractured nose and head trauma in March 1991.  In a March 1991 ENT clinical record, the Veteran was treated for trauma to the nose and eye.  At the health clinic in March 1991, swelling over the bridge of the nose and eye, minor abrasions on the forehead, and hematoma on the left side of the head was noted.  

Private treatment records from Barnes Hospital show that on March 31, 1993, the Veteran was admitted for severe headache.  The Veteran also complained of nausea, vomiting, and weakness.  The Veteran was diagnosed with subarachnoid hemorrhage and hypertension.  A head CT in April 1991 showed "resolving subarachnoid hemorrhage."  On discharge on April 9, 1993, the Veteran was diagnosed with subarachnoid hemorrhage, no aneurysm identified.  The Board notes that there is no indication in these hospital records showing that injuries to the head and nose happened two or three days prior to admission to the hospital.  An April 1993 medical note from the Barnes Hospital notes that the Veteran was being treated for subarachnoid hemorrhage and is totally disabled until "unpredictable."  The note stated that the Veteran "should possibly receive medical discharge since exertional restrictions should apply."

VA treatment records show that the Veteran was treated for hypertension and glaucoma in 2007.  In May 2007, the Veteran complained that he has had about one month of occasional nausea, which he attributes to recent eye drops. 

On VA examination in November 2007, the Veteran was afforded a neurological examination for his claim of "brain aneurysm," headache, and earache.  The Veteran stated that in 1993 while at Fort Leonard Wood and while participating in war games at night, he fell in a ditch and hit his head on the right eye area as well as the right nose.  The Veteran stated that after he completed his Reserve duty for the weekend in late March 1993, he returned to work and developed a severe headache prompting him to seek emergency care.  The examiner noted that the Veteran was treated at Barnes Hospital for subarachnoid hemorrhage and was discharged in stable condition.  The Veteran claimed that the bleeding in his head was probably due to the injury to the head while he was at Fort Riley.  The Veteran denied hemisensory loss or any speech problems.  The Veteran has been treated at VA for hypertension.  The Veteran stated that he has been using aspirin for the headache.  He reported that his headaches are not intense and they are not localized to any area of the head.  On neurological examination, the Veteran's cranial nerves were intact and sensory processes were normal.  The examiner stated that the "subarachnoid hemorrhage and headache associated with subarachnoid hemorrhage are related to service connected hypertension and [service connected] head trauma."

On VA examination for the ear, nose, and throat in November 2007, mild nasal congestion was noted.  The Veteran was diagnosed with allergic rhinitis for many years with some worsening of symptoms in terms of congestion status postnasal fracture in 1991.  

On VA examination in February 2009 for the ear, nose, and throat, the Veteran was noted as being "a somewhat uncertain historian."  The nasal examination showed normal results.  The examiner diagnosed the Veteran as status of fractured nose in 1991, well-healed with no sequelae or complications in regard to the nasal area.  

In an April 2009 VA medical opinion, Dr. S. T. noted that he examined the Veteran before on two occasions (November 2007 and February 2009 VA examinations for the ear, nose, and throat).  Dr. S. T. stated that the history basically is that the Veteran was hit in the nose in 1991, he healed and that his symptoms have not changed since that time.  

On VA examination in October 2010, the examiner noted the two instances that involved potential head traumas.  The examiner noted the March 1991 instance and stated, "Basically, he recovered from that without too much in the way of any issues."  The examiner then noted the 1993 incident in Fort Leonard Wood.  It is noted that according to the Veteran, he was taken to the Infirmary for evaluation and put under observation for a little while, but because the company was returning to St. Louis he was asked to leave the Infirmary and to return with them at that time in their trucks.  The examiner noted that the Veteran was not rendered unconscious in the 1991 incident, and apparently was not rendered unconscious in 1993 either.  The Veteran reported that he returned home to St. Louis the Sunday at the end of March [1993] and returned to work at Regional Medical Center.  The Veteran reported that approximately two days or so later after the 1993 incident on Wednesday of that week, he developed a severe headache and underwent a CT scan Regional Medical Center which showed subarachnoid hemorrhage.  The examiner noted that the Veteran was transferred to Barnes Hospital and diagnosed with subarachnoid hemorrhage and treated for hypertension.  The Veteran was recommended for follow-up treatment for hypertension and follow-up at the Neurology Clinic.  The examiner noted that since that time here have been no other incidents recorded involving head trauma or any problems involving bleeding inside the head.  The examiner noted, "At this time he has occasional headaches.  These are, apparently, not severe."  The examiner noted that the Veteran has not had any seizures and that his headaches are not particularly a problem.  The examiner also stated that "there are no other issues reference[d] to head trauma and the head trauma situation seems to be related only to the two instances, as outlined in my note."  On physical examination, there were no signs of any specific head trauma.  There was good facial sensation, and there was no deformity around the face.  The examiner noted the Veteran's eye and visual impairment.  The remainder of the exam showed normal results.  The Veteran was diagnosed with closed head injury on two occasions - the cause in one case being direct trauma, the second being an intracranial hemorrhage.  The examiner opined as follows:

First of all, the subarachnoid hemorrhage is unlikely to be related to a specific head trauma itself.  It seems to be a spontaneous hemorrhage, which may have been related to the patient's uncontrolled hypertension at the time that it was discovered when he was admitted for a neurosurgical evaluation in March and early April of 1993.  As reference to the headaches, these were definitely related to the subarachnoid hemorrhage at that time and his current headache situation seems to be random headaches that have really no bearing on the head injury from the subarachnoid bleed in 1993.  

Reference to the 1991 head trauma, there seem to be no residuals from that specific incident and the patient at this time does not seem to have relationship to either his current complaints of occasional headaches...or the subarachnoid hemorrhage, which occurred in 1993 related to either the incident in March of 1991 or the incident in March of 1993.  To a reasonable degree of medical certainly based on the records and file reviewed in this particular case...this patient has what appears to be an injury to the face with residuals unrelated to anything at this time.  He had a subarachnoid hemorrhage, which was spontaneous and unrelated to any specific head trauma and more likely related to hypertension.  Therefore, there is no specific relationship between any head trauma, his subarachnoid hemorrhage, [and his] headaches....Again, therefore, to a reasonable degree of medical certainty, this patient has no residuals stemming from either the head trauma incident that occurred in 1991 or the incident that occurred in 1993.  Both of these seem to be unrelated to the current sets of problems that are ongoing with this particular patient.

The examiner again stated that his opinions were made to a reasonable degree of medical certainty based on the records, the patient's history and physical examination.  

As a preliminary matter, the Board concedes that the Veteran sustained head trauma and a nose fracture in March 1991 while on active duty.  The Veteran also contends that he sustained a head injury in March 1993 while serving on weekend Reserve duty.  "Active military, naval or air service" includes periods of active duty for training and inactive duty for training, during which an injury was incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; see also Biggins v. Derwinski, 1 Vet. App. 474 (1991).  However, there is no indication in the record that the Veteran served on active duty for training or inactive duty for training in March 1993 or that he was treated at Fort Leonard Wood for injuries sustained after falling in a hole.  Therefore, service connection cannot be established based on that event.

The preponderance of the evidence does not support a finding that the Veteran has residuals of head trauma to include subarachnoid hemorrhage with headaches or residuals of facial injury.  As a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence regarding his symptoms such as headaches.  However, the diagnosis of a disability such as head trauma is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Specifically, the determination of whether the Veteran has any residual disability related to in-service injuries requires specialized medical training and is not susceptible of lay opinion.  Because the record does not indicate that the Veteran has medical expertise, Board finds that the Veteran's contention that he has residuals of in-service head trauma and facial injury is of no probative value.  Because the Veteran is not competent to diagnosis for a disability, the issue of credibility is not reached.  

Having considered the Veteran's statements as to his symptoms and observations, Board finds the objective medical results by the VA medical examiners are of significant probative value, as they performed medical examinations, based their opinions on the Veteran's medical history and lay statements, and have the requisite medical knowledge and training to render diagnoses.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Therefore, the medical findings in this case outweigh the Veteran's lay opinion that he has a current disability related to in-service head traumas and a facial injury.  

The medical findings do not support a finding that the Veteran currently has a disability that is a residual of the March 1991 head trauma.  The October 2010 VA medical examination shows that the Veteran's current headaches are not related to either in-service head trauma.  Specifically, the October 2010 VA examiner opined that there are no residuals from either the March 1991 or the March 1993 incidents, to include the Veteran's subarachnoid hemorrhage.  Specifically, the October 2010 VA examiner diagnosed both injuries as a "closed head injury" and stated that there were no residuals.  The Veteran's subarachnoid hemorrhage is also shown to have been resolved.  Further, the record shows no diagnosis of a headache disability, and the medical evidence indicates that there is no underlying disability for the Veteran's current symptoms of headaches.  See October 2010 VA examination.  

The Veteran has complained of ongoing symptoms of nasal drip and eye problems since service, and the Veteran's headache symptoms are addressed above.  The Board notes that the Veteran's symptom of nasal drip as related to the March 1991 facial injury was considered in the September 2010 Board decision that denied entitlement to service connection for residuals of a nose fracture, to include rhinitis.  Also, after the September 2010 Board decision, the RO granted service connection for the Veteran's eye problems, diagnosed as glaucoma, as related to the Veteran's March 1991 facial injury.  

The Veteran has not complained of any other current symptoms, and the medical evidence shows that the Veteran has no other residuals of facial injury (other than glaucoma).  For example, the November 2007 and February 2009 VA examinations and the April 2009 VA medical opinions show that the Veteran's nose is well-healed without any residual disability.  Further, the October 2010 VA examiner considered the Veteran's reports of what happened in 1991 and 1993 and declined to diagnose the Veteran with a residual disability.  Because there is no medical evidence of a current disability, the Board finds that the Veteran does not have residuals of a facial injury (other than glaucoma).  

The Board acknowledges that a November 2007 VA examiner stated that the Veteran was being examined for his claim of "'brain aneurysm,' headache, and earache."  The Veteran has submitted several lay statements regarding his in-service injuries and his current symptoms, and the Veteran has been afforded three VA examinations during the appeal period.  The Board notes that two of these VA examinations and the April 2009 VA medical opinion specifically addressed potential disabilities of the ear, nose, and throat.  However, in all these records, the Veteran has not complained of or indicated any history of earache.  Further, no medical findings or diagnosis regarding earache were noted in the three VA examinations.  For these reasons, and in light of the fact the Veteran has not reported himself that he has earache, the Board concludes that the Veteran does not have a residual disability of in-service injuries that is manifested by earache.  

For these reasons, the first Shedden element, a present disability, is not met for both claims on appeal.  Therefore, service connection for residuals of head trauma, to include subarachnoid hemorrhage with headaches, and service connection for residuals of facial injury are not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).


ORDER

Entitlement to service connection for the residuals of head trauma, to include subarachnoid hemorrhage with headaches, is denied.

Entitlement to service connection for residuals of facial injury is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


